WYNNE, J.
The arguments on the pending motion disclosed that it is the plaintiff’s claim that a part of the intolerable cruelty consisted of defendant’s refusal to have marital rela' tions and that there was no physical reason for such refusal. Defendant’s counsel admitted there was no physical reason that would be claimed. This certainly disposes of any reason for the unusual request. There is no need to consider the propriety in a proper case. In view of the statement made in -court, the motion is denied.